UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERNEST CALVINO JR.,

                                      Plaintiff,
                                                                   20-CV-0239 (CM)
                      -against-
                                                                ORDER OF DISMISSAL
F.B.I.; KAVANASH, UNDERCOVER AGENT,

                                      Defendants.

COLLEEN MCMAHON, Chief United States District Judge:

       Plaintiff Ernest Calvino Jr. brings this action alleging that Defendants violated his rights.

By order dated January 13, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). For the reasons set forth below, the Court

dismisses the complaint.

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,
550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that “a

finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (“[A]n action is ‘frivolous’

when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is based on an

indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                           BACKGROUND

        Plaintiff drafted this complaint using the general complaint form provided by this Court.

After checking the boxes on the form to invoke the Court’s federal question and diversity of

citizenship jurisdiction, he writes the following (in the section in which he is asked to state which

of his federal constitutional or federal statutory rights have been violated): “conspiracy of

electronic spying[,] conspiracy of discrimination[,] conspiracy of stanking [sic], harassment,

extortion[,] conspiracy of computer theft[.]” (ECF No. 2 at 2.) 1 Where asked to list the place(s)

of occurrence, Plaintiff writes “New York, New Jersey, Masschusset [sic]” and where asked to

state the date of occurrence, he writes “since.” (Id. at 5.)

        Plaintiff alleges the following:

        The F.B.I. of the United States office of the westernd [sic] Massachusset [sic]
        1441 Main Street Springfield. I had been investigated by this Federal Authority
        with out probable cause they not suppuse [sic] to be investigating me under fase
        [sic] acusation [sic] but they were investigating me, under there [sic] survillas
        [sic], I probably was taken from the place, I was staying at 1729 Walton Ave. Apt.
        34B around February 2018 one day I wake up in the room different since that
        month probably I was mentaly [sic] monitor by people that were on hided [sic]
        electronic devices, audio for sure and video, in between this people there was
        F.B.I., D.E.A. agent that I could listen from area around the window in the room I
        was staying in, I was harass, discriminated defamated [sic] with fase [sic]
        acusation [sic], later I was charge with harassment, arrested and send to the 46
        Prencint [sic]. We [sic] release I was ilegaly [sic] lock out by the woman that



        1
            Page numbers refer to those generated by the Court’s electronic case filing system.

                                                   2
        rented the apt., I was renting renting [sic] the room and move to 321 East Tremont
        Ave. (shelter)[.]

(Id.)

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437. The Court therefore

dismisses this action as frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

                                     LITIGATION HISTORY

        Plaintiff has filed 45 actions in this Court from December 17, 2019, through January 9,

2020. Seventeen of these actions have been dismissed as frivolous, and Plaintiff has been warned

that further vexatious or frivolous litigation in this Court will result in an order under 28 U.S.C.

§ 1651 barring him from filing new actions IFP unless he receives prior permission. See e.g.,

Calvino v. Hadid, ECF 1:20-CV-0138, 4 (S.D.N.Y. Jan. 9, 2020); Calvino v. Little Wane Father,

ECF 1:20-CV-0134, 4 (S.D.N.Y. Jan. 9, 2020); Calvino v. Sanchez, ECF 1:20-CV-0065, 4

(S.D.N.Y. Jan. 9, 2020); Calvino v. Sportefy Inc., ECF 1:19-CV-11956, 4 (S.D.N.Y. Jan. 9, 2020);

Calvino v. Cirino, ECF 1:19-CV-11953, 4 (S.D.N.Y. Jan. 7, 2020); Calvino v All the women that

sue me Int’l and Nat’l, ECF 1:19-CV-11914, 4 (S.D.N.Y. Jan. 7, 2020); Calvino v. Salad, ECF

1:19-CV-11827, 4 (S.D.N.Y. Jan. 7, 2020); Calvino v. Trainor, ECF 1:19-CV-11668, 4 (S.D.N.Y.


                                                  3
Jan. 7, 2020); Calvino v. Jones, ECF 1:19-CV-11601, 3 (S.D.N.Y. Dec. 23, 2019); Calvino v.

Internal Affe, ECF 1:19-CV-11611, 3 (S.D.N.Y. Dec. 23, 2019); Calvino v. Anneka C., ECF 1:19-

CV-11610, 3 (S.D.N.Y. Dec. 23, 2019).

         By order dated January 10, 2020, Plaintiff was directed to show cause by declaration why

he should not be barred as of January 10, 2020, from filing any further actions in this Court IFP

without first obtaining permission from this Court to file his complaint. See Calvino v. Fauto L.,

ECF 1:19-CV-11958, 4 (Jan. 10, 2020).

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

         Plaintiff remains warned the further vexatious or frivolous litigation in this Court will

result in an order under 28 U.S.C. § 1651 barring him from filing new actions IFP unless he

receives prior permission.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     January 13, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   4
